Title: To George Washington from Major General Charles Lee, 9 February 1777
From: Lee, Charles
To: Washington, George



My Dr Sir
N. York Febry the 9th 1777

As Lord and General Howe have given me permission to send the inclosd to the Congress, and as the contents are of the last importance to me and perhaps not less to the Community, I most earnestly entreat, My Dr General, that You will despatch it immediately and order the Express to be as expeditious as possible—They have likewise indulgd me with the permission of sending for one of my Aid de Camps—I must therefore, request that You will consent to either Bradford or Eustace returning with the flag of Truce—He will have leave to stay here for one day—and a safe conduct back—my reason for this request is that I have many things material with respect to my private affairs which can be settled better by conference than letter—I am likewise extremely desirous that My Dogs should be brought as I never stood in greater need of their Company than at present. God bless you, My Dr Sir, and send You long life and happiness. Yours Most affectionately

Charles Lee

